                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

BRIAN P. MANOOKIAN,                                 )
                                                    )
        Plaintiff,                                  )
                                                    )       Case No. 3:19-cv-00350
v.                                                  )
                                                    )       JUDGE CAMPBELL
FLOYD FLIPPIN et al.,                               )       MAGISTRATE JUDGE NEWBERN
                                                    )
        Defendants.                                 )

                                          ORDER

       On October 29, 2019, the Court issued an Order, denying Plaintiff’s motion for a

temporary restraining order and ordering Defendants to respond to the motion for preliminary

injunction. (Doc. No. 47). In the Order, the Court mistakenly stated that Plaintiff omitted to

mention that the Tennessee Supreme Court reinstated the temporary suspension of his law

license on October 11, 2019. The Plaintiff did include that fact in his memorandum of law.

(Doc. No. 44-1 at 9). The Court apologizes for the mistake. The result of the Order remains

unchanged.

       It is so ORDERED.


                                                   _________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00350 Document 48 Filed 10/30/19 Page 1 of 1 PageID #: 688
